StocKTON, J.
Tbe plaintiff sued tbe defendants on a note signed, “ Martba C. E. Morebead by J. H. Morebead.” Tbe defendants' appear and answer, denying that they are indebted to plaintiff as alleged, and claiming a set-off of five hundred dollars. There was a replication and issue. In vacation, after tbe adjournment of tbe term, judgment was entered for tbe plaintiff against tbe defendants, for tbe amount found due on tbe note.; and at the next term of tbe court in November, 1858, the entry of judgment was read, approved, and signed in open court.
Tbe only assignment of error that it will be necessary to notice is tbe first, that tbe District Court erred in rendering judgment in vacation. In this we think tbe court acted without authority. Tbe term was adjourned on tbe twenty-fourth, and tbe judgment was rendered in vacation, on tbe 26th of April, 1858. Tbe entry if made without authority was not rendered valid by being at tbe next term read, approved and signed by the judge. This provision only applies to entries authorized to be made in vacation. Section 15*78.
It is unnecessary to enquire whether there was error in rendering judgment against both defendants upon tbe note.
Judgment reversed.